On REHEARING.
Morgan, J.
A further examination of this case satisfies us—
First — That the judgment putting the heirs in possession was not the result of fraud, but that is was done openly and contradictorily with the proper parties;
Second — That the heirs having been put in possession, the Second District Court was without jurisdiction over the matters in controversy in this proceeding; and
Third — That under the foregoing conclusions the plaintiffs have no interest to contest the account filed by the administrator.
It is therefore ordered, adjudged, and decreed that the judgment heretofore rendered in this case be avoided, annulled, and reversed; and *373it is now ordered, adjudged, and decreed that the judgment of the district court be affirmed with costs.